internal_revenue_service department of the treasury index no washington dc parena ta qnatant telephone number refer reply to cc dom it a plr-106088-98 date uec we taxpayer - taxpayer's ein taxpayer's address state a town forest act agency parent dollar_figurex date date date date month year year year year dear this letter responds to your request for a private_letter_ruling dated date submitted on behalf of taxpayer taxpayer requests a ruling that for federal_income_tax purposes under the facts described below taxpayer may defer recognizing gain under sec_1033 of the internal_revenue_code issue sec_4 did enactment and implementation of the act result in the involuntary_conversion of taxpayer's timber cutting contract with agency within the meaning of sec_1033 in year do timber cutting contracts to be acquired by taxpayer from parent and or third parties constitute eligible replacement_property under sec_1033 a conclusions enactment and implementation of the act resulted in the involuntary_conversion of taxpayer's timber cutting contract with agency within the meaning of sec_1033 in year the timber cutting contracts to be acquired by taxpayer from parent and or third parties will constitute eligible replacement_property under sec_1033 provided such contracts are similar or related in use or service to the converted contract and provided further that the requirements of sec_1033 are satisfied facts taxpayer is a forest products company that harvests standing timber and manufactures lumber products taxpayer historically has sold significant quantities of logs and cants on the open market to other forest products companies taxpayer has plants in town state a and neighboring locations which have been supplied primarily with timber cut from the forest under the terms of a long-term_contract with the agency taxpayer is a wholly owned subsidiary of parent on date the agency and taxpayer entered into a 50-year contract under which taxpayer agreed to purchase from the agency certain merchantable timber within the forest in state a the agency sought by means of this agreement to stimulate industrial development in state a recognizing that taxpayer would need to make a substantia investment to build a pulpmill in town that the raw material for the production was almost exclusively tocated on agency land and that there were unusual risks associated with this business venture the contract was for a 50-year life and included favorable pricing as originally agreed the contract provided taxpayer with the right to cut timber until date on date congress enacted the act this federal legislation which specifically cited taxpayer's contract with agency required that specified unilateral changes to that contract be made within days of the act’s enactment many of the unilateral changes affected the price paid_by taxpayer for stumpage the agency advised taxpayer in month that certain terms in the original contract which protected the competitive pricing of the timber were replaced by the act which set new standards for the price the agency would charge for the timber taxpayer contended that the revised pricing methodology constituted a taking of rights that it held under the original contract believing that numerous rights had been taken from it in year and year taxpayer filed a series of complaints in the united_states court of federal claims on date a settlement was reached and taxpayer received dollar_figurex taxpayer proposes to replace its contract with agency with one or more timber cutting contracts with parent and or third parties although taxpayer has not identified specific new contracts it anticipates that the replacement contracts will specifically describe the standing timber to be purchased by taxpayer at agreed e upon prices per unit of measurement eg per thousand board feet doyle scale to be cut within a specified time frame prices may be adjustable depending on the term and other conditions of the contract s provide that timber that may not be harvested due to environmental restrictions e and or applicable forestry practices will be excluded provide that payment will be made to the timber owner as the timber is cut provide that title to the timber and risk of loss remains with the timber owner e unti the timber is severed from the land provide that taxpayer will be afforded necessary rights of ingress to and egress e fram the land on which the timber is located provide that upon expiration of the specified period allowed for cutting all rights e of taxpayer terminate taxpayer anticipates that the replacement contracts will have a term of not more than thirty years law analysis sec_1033 mandates that if property as a result of a condemnation is compulsorily or involuntarily converted into money the gain if any shall be recognized except to the extent provided in sec_1033 a sec_1033 provides that if property is compulsorily or involuntarily converted into money and the taxpayer during the period specified in sec_1033 purchases other_property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such other_property sec_1033 provides that the replacement_period starts with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ending not earlier than years after the close of the first taxable_year in which any part of the gain from the conversion is realized sec_1033 provides a general_rule that sec_1033 will not apply if the replacement_property is acquired from a related_person however the general_rule of sec_1033 does not apply if the related_person acquired the replacement_property from an unrelated_person within the period described in sec_1033 for purposes of sec_1033 a person is related to another person if the person bears a relationship described in sec_267 or sec_707 involuntary_conversion taxpayer asks whether changes in its contract with the agency resulting from enactment and implementation of the act resulted in the involuntary_conversion of its property within the meaning of sec_1033 for the reasons described below enactment and implementation of the act resulted in the involuntary_conversion under sec_1033 of taxpayer's contract in year sec_1033 concerns the federal_income_tax treatment of involuntary_conversions the general_rule requires nonrecognition of any gain realized if property is compulsorily or involuntarily converted into property similar or related in service or ‘sa to the canverted property sec_1033 sec_1 a -2 b taxpayer may elect to recognize gain only to the extent the amount_realized upon the conversion exceeds the cost of qualified_property that is purchased as a replacement sec_1033 sec_1_1033_a_-2 these rules apply however only if the involuntary_conversion of the property is a result of its complete or partial destruction theft seizure or requisition or condemnation or the threat thereof sec_1033 sec_1_1031_a_-2 involuntary_conversion within the meaning of sec_1033 means that a taxpayer's property through some outside force or agency beyond the taxpayer's control is no longer useful or available to the taxpayer for its purposes one of the conversions specified in sec_1033 is condemnation which refers to the process by which private property is taken for public use without the consent of the property owner but upon the award and payment of just compensation see revrul_82_147 1987_2_cb_190 revrul_76_69 1976_1_cb_219 c f hedstrom lumber co v united_states cl_ct cancellation of timber cutting contracts pursuant to the boundary waters canoe area wilderness act resulted in a claim for the taking of property in this case the act made unilateral changes to taxpayer's contract with the agency in particular the quantity of timber that could be cut and the price of that timber was changed legislatively by congress taxpayer received payment for these changes on date enactment and implementation of the act constituted an involuntary_conversion of taxpayer's contract rights in year when taxpayer received compensation_for the contract replacement_property ' taxpayer did not realize any amount upon enactment of the act in year as a unilateral change to a contract by one party without the payment of consideration that reduces the value of the contract to the other party is not a sec_1001 event see boris i bittker lawrence lokken federal taxation of income estates and gifts sec_40 2d ed stating is the modification of a contract a disposition if so gain_or_loss is realized in a wide range of business transactions since taxpayers in the ordinary course of business frequently alter these rights in midstream businessmen feel in their bones that transactions of this type are not taxable events although laymen are stuffed with misinformation about tax matters this is one area in which their instincts are correct this result is not changed by 499_us_554 further the modified contract is not included as part of the consideration in jetermining the amount raghrad reserdingh oo tse sond taxpayer also requests a ruling that timber cutting contracts to be acquired by taxpayer from parent and or third parties constitute eligible replacement_property under sec_1033 for the reasons described below the timber cutting contracts to be acquired by taxpayer from parent and or third parties will constitute eligible replacement_property under sec_1033 provided such contracts are similar or related in use or service to the converted contract in applying sec_1033 a functional_use_test is used to determine whether replacement_property acquired by an owner-user as distinguished from an investor is similar or related in use to the converted property revrul_64_237 1964_2_cb_319 under that test property is not considered similar_or_related_in_service_or_use to the converted property unless the physical characteristics and end uses of the converted and replacement properties are closely similar manufacturing plant is not considered to be similar_or_related_in_service_or_use to a wholesale grocery warehouse under this standard revrul_64_237 1984_2_cb_319 similarly the replacement of a fish processing plant on shore with a fish processing plant in a ship does not satisfy the similar_or_related_in_service_or_use standard as the ship can move as the physical characteristics are not closely similar significant differences between activities at the land based plant and activities on the but the processing equipment for the ship ship revrul_77_192 1977_1_cb_249 and land based plant are the same and sec_1033 can be used to defer gain related to the equipment for example a taxpayer's light further there are in this case taxpayer proposes to replace the converted agency contract with one or more timber cutting contracts as described above taxpayer asserts that the replacement of the converted contract with such cutting contract s satisfies the functional_use_test taxpayer reasons that the converted and replacement properties will be similar since they are cutting contracts and necessarily share many elements commen to such contracts further taxpayer believes that the converted and replacement contract s will also be related in service or use within the meaning of sec_1033 since the function of the converted contract was to provide taxpayer with the right to cut timber for a payment per unit of timber cut for use in its trade_or_business and that is the function that the new cutting contract s will perform in this case taxpayer's timber cutting contract with agency was converted within the meaning of sec_1033 for purposes of deferring gain under sec_1033 a it is appropriate to replace that contract with one or more other timber cutting contracts however as taxpayer has not yet identified one or more specific replacement contracts we can not determine whether any such contract will be similar or related in use or service to the converted contract taxpayer may of course request a determination from its district_director in accordance with dollar_figure of revproc_98_1 1998_1_irb_7 date once it hantigiad a snacific raniacameant wanteaet an whether such replacement cantract the above conclusion is premised on taxpayer replacing the converted agency contract with one or more timber cutting contracts accordingly the replacement_property consists of the replacement contract s and not the timber which the replacement contract s entitle taxpayer to cut acquisition by taxpayer of timber or real_estate containing timber would not satisfy the functional_use_test of sec_1033 taxpayer's acquisition of a replacement timber cutting contract from its parent will trigger the restrictions of the meaning of sec_1033 i accordingly taxpayer may not defer gain under sec_1033 by acquiring replacement contracts from parent unless parent acquired those contracts from an unrelated_person within the period described in sec_1033 sec_1033 as parent is a related_person to taxpayer within except as specifically ruled above no opinion is expressed as to the federal tax treatment of the above transactions under other provisions of the code and regulations that may be applicable no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling to the appropriate federal_income_tax returns for the taxable years in which the transactions described herein are consummated a copy of this letter_ruling should be attached this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent assistant chief_counsel income_tax accounting fii te david l crawf branch chief brarith income_tax and accounting
